DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 07/18/2022 has been entered.  Claims 1-10 and 12-17 remain pending in the application.  
The previous objections to the specification are withdrawn in light of Applicant's amendment to the specification.
The previous objections to Claim 4 are withdrawn in light of Applicant's amendment to Claim 4.  
The previous 35 USC 112 rejections of Claims 14-15 are withdrawn in light of Applicant’s amendment to Claim 14.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Such claim limitation(s) is/are: “features that facilitate imparting dynamic motion” in Claim 3, line 2.  This limitation recites a generic placeholder, i.e. “features” coupled to functional language, namely “imparting dynamic motion”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck US 6,077,050.

	With respect to Claim 1, Beck discloses an axial cam piston pump (see Figure 1) comprising: a cam plate 7; an input shaft 10 for rotationally driving the cam plate 7; a pump housing 1 at least partially surrounding (see Figure 1) the cam plate 7 and defining a cam plate oil reservoir 2 around at least a portion (see Figure 1, 2 is the entirety of the inside of 1) of the cam plate 7; a bearing support (portion of 1 surrounding 11/12, see Figure 1) at least partially disposed within the cam plate oil reservoir (see Figure 1), the bearing support defining a bearing oil reservoir 17 (see Figure 2) at least partially surrounding (see Figure 2) a portion of the input shaft 10; and at least one passage 19 extending between the bearing oil reservoir 17 and the cam plate oil reservoir 2, the at least one passage 19 configured such that a dynamic motion (“centrifugal force conveyor”, Column 3, line 33) imparted on oil (“leakage oil”, Column 3, line 3) within the cam plate oil reservoir 2 facilitates migration of oil (Column 3, lines 11-25) from the cam plate oil reservoir 2 through a bearing 11 at least partially supported by the bearing support (portion of 1 surrounding 11/12, see Figure 1) into the bearing oil reservoir 17 and through the at least one passage 19 into the cam plate oil reservoir (2, see 16 in Figure 2, Column 3, lines 11-25), wherein the dynamic motion (“centrifugal force conveyor”, Column 3, line 33) imparted on the oil (“leakage oil”, Column 3, line 3) includes a rotational motion (“centrifugal”, Column 3, lines 41-44) of the oil (the inner chamber is filled with oil, Column 3, line 3 and Column 2, lines 19-22) within the cam plate oil reservoir 2 that creates a region of reduced pressure (see 16 in Figure 2, the region surrounding 19 has to be at a lower pressure for the oil 16 to flow out of 19) adjacent an opening (opening on right side of 19 in Figure 2, portrait view) of the at least on passage 19.

With respect to Claim 2, as it depends from Claim 1, Beck discloses at least one piston 5 reciprocating driven (Column 2, lines 59-62) by rotation of the cam plate 7 for pumping a fluid (“operating medium”, Column 2, lines 20-21).

With respect to Claim 5, as it depends from Clam 1, Beck discloses the cam plate oil reservoir 2 has a generally cylindrical configuration (see Figure 1, inside 2 is generally cylindrical).

With respect to Claim 6, as it depends from Claim 1, Beck discloses at least a portion (right face in Figure 2, portrait view) of the bearing support (portion of 1 surrounding 11/12, see Figure 1) within the cam plate oil reservoir 2 has a generally cylindrical exterior configuration (see Figure 1, landscape view, exterior surface of right inner side of 1 is generally cylindrical).

With respect to Claim 7, as it depends from Clam 1, Beck discloses the bearing oil reservoir 17 has a generally cylindrical configuration (see Figure 2).

With respect to Claim 9, as it depends from Claim 1, Beck discloses the bearing 11 supports at least a portion (see Figure 1) of the input shaft 10.

With respect to Claim 12, as it depends from Claim 1, Beck discloses the at least one passage 19 is oriented at a non-radial angle (at an angle that does not intersect center axis of shaft, see instant disclosure, Paragraph 0043, lines 7-11 and Figure 11, as filed) relative to a longitudinal axis (centerline of 10, see Figure 2) of the input shaft 10 (the angle of 19 does not intersect the centerline of 10, see Figure 2).

With respect to Claim 13, as it depends from Claim 12, Beck discloses the dynamic motion (“centrifugal force conveyor”, Column 3, line 33) imparted on the oil within the cam plate oil reservoir 2 includes a rotational motion (“centrifugal”, Column 3, lines 41-44, it is noted that both directions of rotation are disclosed) of the oil (“leakage oil”, Column 3, line 3) within the cam plate oil reservoir 2, and wherein the at least one passage 19 is oriented at an angle in the direction of the rotational motion (“centrifugal”, Column 3, lines 41-44, in either direction, the direction of rotation of the oil is parallel to the right face of 1 in Figure 2, 19 is at a ninety degree angle to the direction of rotation) of the oil within the cam plate oil reservoir 2.


Claims 1, 3-10 and 16 are rejected, in the alternative, under 35 U.S.C. 102(a)(1) as being anticipated by Toyoda et al. US 3,945,765. 

With respect to Claim 1, Toyoda et al. disclose an axial cam piston pump (see Figure 1) comprising: a cam plate 18; an input shaft 20 for rotationally driving (Column 3, lines 58-62) the cam plate 18; a pump housing 11 at least partially surrounding (see Figure 1) the cam plate 18 and defining a cam plate oil reservoir 11B around at least a portion (top and bottom as seen Figure 1) of the cam plate 18; a bearing support 12 at least partially disposed (right side of 12, see Figure 1, portrait view) within the cam plate oil reservoir 11B, the bearing support 2 defining a bearing oil reservoir 22 at least partially surrounding a portion (portion of 20 in 22, see Figure 1) of the input shaft 20; and at least one passage 121 extending between the bearing oil reservoir 22 and the cam plate oil reservoir 11B, the at least one passage 121 configured (Column 4, lines 31-46) such that a dynamic motion (“centrifugal action”, Column 4, lines 33) imparted on oil (“lubricant oil”, Column 4, line 32) within the cam plate oil reservoir 11B facilitates migration (Column 4, lines 31-46) of oil from the cam plate oil reservoir 11B through a bearing 29 at least partially supported (29 is supported by 12 via 26) by the bearing support 12 into the bearing oil reservoir 22 and through the at least one passage 121 into the cam plate oil reservoir 11B, wherein the dynamic motion (“centrifugal action”, Column 4, lines 33) imparted on the oil (“lubricant oil”, Column 4, line 32) includes a rotational motion (there is a rotation of fluid from the bottom of 11B to the top of 18, note 18 is below oil level in Figure 1, Column 4, lines 31-46) of the oil within the cam plate oil reservoir 11B that creates a region of reduced pressure (“sucked into”, Column 4, lines 36-40) adjacent an opening (opening in 121 adjacent 181 in Figure 1) of the at least one passage 121.

With respect to Claim 3, as it depends from Claim 1, Toyoda et al. disclose the cam plate 18 includes one or more features (181, interpreted under 112(f) as “one or more of a recess in an exterior surface of the cam plate, a fin on the exterior surface of the cam plate, a passage through at least a portion of the cam plate, and a protrusion from a portion of the exterior surface of the cam plate”, see Claim 4; 181 is “a passage through at least a portion of the cam plate”, see Figures 1-3 ) that facilitate imparting dynamic motion (“centrifugal action”, Column 4, lines 33) on the oil within the cam plate oil reservoir 11B as a result of rotation (Column 4, lines 35-36) of the cam plate 18. 

With respect to Claim 4, as it depends from Claim 3, Toyoda et al. disclose the one or more features 181 include one or more of a recess in an exterior surface of the cam plate, a fin on the exterior surface of the cam plate, a passage through at least a portion of the cam plate (181 is a passage through at last a portion (left face of 18) of the cam plate 18, Column 4, line 34 and Figures 1-3), and a protrusion from a portion of the exterior surface of the cam plate.

With respect to Claim 5, as it depends from Clam 1, Toyoda et al. disclose the cam plate oil reservoir 11B has a generally cylindrical configuration (see Figure 1, inside 11B is generally cylindrical).

With respect to Claim 6, as it depends from Claim 1, Toyoda et al. disclose at least a portion (right face of 12 in Figure 2, portrait view) of the bearing support 12 within the cam plate oil reservoir 11B has a generally cylindrical exterior configuration (see Figure 2, right face of 12 inside 26, is generally cylindrical).

With respect to Claim 7, as it depends from Claim 1, Toyoda et al. disclose the bearing oil reservoir 22 has a generally cylindrical configuration (see Figure 2).

With respect to Claim 8, as it depends from Claim 1, Toyoda et al. disclose the bearing oil reservoir 22 is at least partially defined (as seen in Figure 1) by an input shaft seal 23 spaced from (see Figure 1) the bearing 29, and wherein the at least one passage 121 extends between the bearing oil reservoir 22 and the cam plate oil reservoir 11B in a portion of the bearing support 12 between the bearing 29 and the input shaft seal 23 (see Figure 1).

With respect to Claim 9, as it depends from Claim 1, Toyoda et al. disclose the bearing 29 supports (axial loads, Column 4, lines 44) at least a portion of the input shaft 20.

With respect to Claim 10, as it depends from Claim 9, Toyoda et al. disclose the bearing 29 is a thrust bearing (Column 4, lines 44) configured to support axial thrust loads imparted on the cam plate 18.

With respect to Claim 16, as it depends from Claim 1, Toyoda et al. disclose rotation of the input shaft 20 within the bearing oil reservoir 22 imparts a dynamic rotational motion (see 201 inside 22 in Figure 1, rotation of 20, same as rotation of 201, will impart rotational motion in 22) on oil (“lubricant oil”, Column 4, line 32) within the bearing oil reservoir 22.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (previously mentioned), in view of Abend et al. US 7,419,030.

With respect to Claim 17, as it depends from Claim 1, although Toyoda et al. disclose most of the limitations of the claim, including an cam plate oil reservoir 11B, Toyoda et al. is silent on an oil fill passage into the cam plate oil reservoir, wherein the oil fill passage is oriented at a non-radial angle relative to an axis of rotation of the cam plate.  Abend et al. disclosing a swash plate pump (see 36 in Figure 5), specifically teach an oil fill passage (216 see Figure 8), into the cam plate oil reservoir (inside 22, see Figure 8), wherein the oil fill passage 216 is oriented at a non-radial angle (at an angle that does not intersect center axis of the shaft, see instant disclosures, Paragraph 0043, lines 7-11 and Figure 11, as filed) relative to an axis of rotation (centerline of 24) of the cam plate 45 (see Figure 8, passage 216 is parallel to centerline of 24).  Abend et al. teach the oil fill passage advantageously enabled charging the reservoir with oil (Column 10, lines 7-15).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the oil fill passage taught by Abend et al., in the pump disclosed by Toyoda et al., to have advantageously charged the reservoir with oil.
This simple combination is only adding the passage 216 taught by Abend et al., into the housing 11 disclosed by Toyoda et al., at a similar non-radial location, i.e. a tangential location of housing 11.


Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 14, the prior art of record does not disclose or make obvious an axial cam piston pump comprising: a cam plate; an input shaft for rotationally driving the cam plate; a pump housing at least partially surrounding the cam plate and defining a cam plate oil reservoir around at least a portion of the cam plate; a bearing support at least partially disposed within the cam plate oil reservoir, the bearing support defining a bearing oil reservoir at least partially surrounding a portion of the input shaft; and at least one passage extending between the bearing oil reservoir and the cam plate oil reservoir, the at least one passage configured such that a dynamic motion imparted on oil within the cam plate oil reservoir facilitates migration of oil from the cam plate oil reservoir through a bearing at least partially supported by the bearing support into the bearing oil reservoir and through the at least one passage into the cam plate oil reservoir; wherein the dynamic motion imparted on the oil includes a rotational motion of the oil within the cam plate oil reservoir that creates a region of reduced pressure adjacent an opening of the at least one passage; but more specifically,
wherein an exterior surface of the bearing support includes a flow disrupter at a leading edge, relative to a direction of rotation of the oil, of the opening of the at least one passage on the exterior surface of the bearing support.  
(It is noted, “a flow disrupter” is an element, such as a bump, a lip or a protrusion, as depicted in Figures 12A-C.  The term “a flow disrupter” is not interpreted under 112(f) because it lacks a generic place holder.)
	With respect to Claim 15, its pendency on Claim 14 make it allowable.


Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive.

In response to Applicant’s argument, see Remarks, Page 8, lines 24-32 and Page 10, lines 7-16, namely Beck does not disclose “a dynamic motion…creates a region of reduced pressure adjacent an opening of the at least one passage” it is noted that the features upon which applicant relies (i.e., “a region of reduced pressure adjacent an opening”) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, a “claimed invention may be rejected under 35 U.S.C. 102 when the invention is anticipated (or is "not novel") over a disclosure that is available as prior art. To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation.  See, e.g., MPEP § 2114, subsections II and IV.”  "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference."  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).  In this instant, Beck’s “exemplary embodiment illustrated in FIGS. 5 and 6 the through-channels 30 formed at the periphery of the conveyor disk 15 are separated by means of blade-like elements 37.  The blade-like elements 37 may be turned relative to the axis of rotation of the conveyor plate 15 in the manner of a turbine.  Through the turbine-like configuration of the conveyor plate 15 there is provided particularly good conveying effect of the conveyor plate” (Column 5, lines 14-21).  Beck’s drawings and disclosure, expressly or inherently described each and every element as set forth in the claim, including the “dynamic motion” (centrifugal movement of the oil “conveying effect”) and the region of reduced pressure (see flow 16 out of 19 in Figure 2).
Also, when “the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification.  The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  (See MPEP 2125(i)).

In response to Applicant’s argument, see Remarks, Page 10, lines 17-22 and Page 11, lines 1-11, namely Toyoda et al. does not disclose “a dynamic motion…creates a region of reduced pressure adjacent an opening of the at least one passage” it is noted that the features upon which applicant relies (i.e., “a region of reduced pressure adjacent an opening”) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, similar to above response, with respect to Beck, a “claimed invention may be rejected under 35 U.S.C. 102 when the invention is anticipated (or is "not novel") over a disclosure that is available as prior art.  To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation.  See, e.g., MPEP § 2114, subsections II and IV.”  "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference."  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987)..  In this instant, Toyoda’s rotation of the cam plate causes the rotational motion of oil in the reservoir that creates a region of reduced pressure (“sucked into”, Column 4, lines 36-40) adjacent (in gap 27) an opening (opening in 121 adjacent 181 in Figure 1) of the at least one passage 121.  It is noted, the claim does not require the rotational motion of the oil to be in contact with the opening, the rotational motion only has to create a region of reduced pressure.  In Toyoda, if there was no rotational motion of the oil in the reservoir, the rotation of the cam plate would not create a region of reduced pressure because there would be no oil to be “sent out” (Column 4, lines 31-33) from gap 27.  Therefor under a broad and reasonable interpretation of the term “creates”, Toyoda’s rotational motion creates the region of reduced pressure at the opening.
Also, when “the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification.  The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  (See MPEP 2125(i)).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
10/04/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746